 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf a majority vote for the Petitioner, they will be taken to have indi-cated their desire to be represented in a separate unit, and the Re-gional Director conducting the election directed herein is instructedin that event, to issue a certification of representatives to the Peti-tioner for such unit, which the Board, under the circumstances, findsto be appropriate for purposes of collective bargaining. If, however,a majority vote for the Intervenor, they will be taken to have indicatedtheir desire to remain part of the existing production and maintenanceunit, and the Regional Director is instructed to issue a certificate ofresults of election to such effect.[Text of Direction of Election omitted from publication.]SEBASTOPOL COOPERATIVE CANNERYandGENERAL TRUCK DRIVERS,WAREHOUSEMEN AND HELPERS LOCAL 980, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, AFL, PETITIONER.Case No. 2O-RC-2645.February 7,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Karin A. Nelson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in general agreement that a unit of all produc-tion and maintenance employees, with certain specified exclusions, isappropriate.They also agree on the exclusion of certain individualsas supervisors.They disagree, however, on the question of the super-visory status of the day-shift label foreman and the cook, the Em-ployer contending for the exclusion of these individuals as supervisors.In addition, the Employer asks that the quality control employees beexcluded from the unit.IThe parties stipulated that the Employer acquires title to the apples processed.Thisstipulation is hereby approved and made part of the record herein.111 NLRB No. 79. SEBASTOPOL COOPERATIVE CANNERY531The day shift label foreman:The record shows that the day shiftlabel foreman, assisted by a crew of five employees, operates the label-ing machine.He works under the direct supervision of the warehousemanager.Labeling orders, which emanate from the plant superin-tendent's office, are transmitted to the labeling crew by the warehousemanager through the medium of the day shift label foreman. Thereisno evidence in the record to indicate that this task involves theexercise of any independent judgment on the part of the day shiftlabel foreman.The record is also clear that, unlike the night shiftlabel foreman, the day shift label foreman has no authority to hireor discharge employees, or in any other manner to affect their employ-ment status; nor does he have authority to make recommendations inthat regard.Although the day shift label foreman substitutes for thewarehouse manager in the latter's absence, in which case he is said topossess the latter's supervisory authority, such substitution is infre-quent and apparently occurs with no regularity. In view of the fore-going, we find that the day shift label foreman is not a supervisorwithin the meaning of the Act.' Accordingly, we shall include the dayshift label foreman in the unit.The cook:The cook is in charge of the cooking processes and directsa crew of 12 sorters and speckers. It is undisputed that she has au-thority to hire and discharge these employees.Accordingly, we findthat she is a supervisor within the meaning of the Act, and we shallexclude her from the unit.The quality control employees:The Employer would exclude theseemployees on the ground that they exercise responsibility in main-taining standards of production.Essentially, these employees aretesters.By the application of certain standard tests they check thefruit for consistency, flavor, sugar content, and general defects.Dis-crepancies from the required grade are reported to the floor lady orplant superintendent who issues the necessary orders for their cor-rection.Admittedly, the tests are routine in nature.The job callsfor no special training nor educational background.Testers arehourly paid, as are other production employees, and they work thesame schedule of hours as do production workers. The Employer doesnot contend that they exercise supervisory authority or occupy a pro-fessional or technical status, nor would the record substantiate suchcontention.Under the circumstances, we believe that their interestsare sufficiently allied to those of production employees to warrant theirinclusion in the unit .1Accordingly, we shall include them therein.2 Sn%vely Groves, Inc, 98 NLRB 1146, 1149.1 Ibid.,at 1150.344056-55-vol 111-35 532DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the following employees at the Employer's Sebastopol,California, apple processing plant, constitute an appropriate unit forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act: All production and maintenance employees includ-ing the quality control employees and day shift label foreman, butexcluding office clerical employees, guards, the cook, and all othersupervisors as defined in the Act.5.The Employer agrees that an appropriate time to hold an elec-tion, if one is to be directed, is at the peak of the season.The recordshows that the peak is reached about a week after beginning of opera-tions in the latter part of July and lasts for a period of approximately30 days.The Employer contends, however, that (1) the seasonalmature of its operations and the high rate of labor turnover in itsplant 4 make it improper to conduct an election among next season'semployees; and (2) that for the sane reason, the Petitioner's presentshowing of interest is inadequate to warrant a direction of electionamong next season's employees.We find these contentions to be with-out merit.It is clear, as to the Employer's first contention, if the Board wereto adopt the Employer's reasoning, the Board would be precludedfrom conducting an election in any seasonal industry where, as isoften the case, there is a high turnover of labor from one season toanother.5As to its second contention, it is well established that thePetitioner's showing of interest is an administrative matter not sub-ject to collateral attack, and that, in seasonal industries, it is theBoard's policy to require a showing only among those employed in theunit at the time the petition is filed.6Because the seasonal peak in theEmployer's plant has passed, we shall, in accordance with the Board'susual practices with respect to a seasonal industry, direct that an elec-tion be held at or about the time of the employment peak of the nextprocessing season on a date to be determined by the Regional Directoramong the employees in the appropriate unit who are employed dur-ing the payroll period immediately preceding the date of issuance ofnotice of election by the Regional Director.7[Text of Direction of Election omitted from publication.]4Employment figures furnished by the Employer show thatas many as 663 employeeswere employed during the third-quarter period, which includesthe period of peak employ-ment, and that at the peak of its employment 400 employees were employed.The figuresalso show that of the previous season's total third-quarter employmentof 421, 183 em.ployees returned during 19548Ft anklin County Sugar Company, 97NLRB 936, 937-938U 17ephtProcessing Plant, Inc,107 NLRB 647; J JCrosettr Co,98 NLRB 268, foot-note 17CfOregon FrozenFoodsCompany and Ore-Ida Potato Products, Inc,108 NLRB 1668.